Citation Nr: 0113231	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  97-33 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease at L5-S1, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
August 1970, from May 1975 to June 1983, and from January 
1984 to April 1990.
This appeal arises from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which, in pertinent part, denied the 
veteran's claim for increased rating (in excess of 20 
percent) for degenerative disc disease at L5-S1.  In a 
November 9, 1998 decision, the Board denied the appeal.

The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  By an order issued on September 16, 
1999, the Court vacated that part of the November 1998 Board 
decision that denied an increased evaluation for degenerative 
disc disease at L5-S1, evaluated as 20 percent disabling.  By 
its order, the Court also remanded this issue to the Board 
for the purpose of compliance with the duty to assist the 
veteran.  The case was subsequently returned to the Board.

Pursuant to the Court's order, the case was remanded by the 
Board June 2000 to the RO for the purpose of scheduling a VA 
orthopedic examination to evaluate the veteran's low back 
disability, including evaluation of functional impairment or 
functional loss due to pain from the veteran's service-
connected disability of degenerative disc disease of L5-S1.  
VA performed a compensation examination of the lumbar spine 
in September 2000 with addendum in October 2000 and the case 
has been returned to the Board for further appellate review. 


FINDING OF FACT

The veteran's service-connected degenerative disc disease at 
L5-S1 is productive of severe intervertebral disc syndrome 
with recurring attacks of symptoms compatible with sciatic 
neuropathy and with intermittent relief; his low back 
disability is not manifested by ankylosis of the lumbar spine 
or pronounced intervertebral disc syndrome with persistent 
symptoms and little intermittent relief.   




CONCLUSION OF LAW

The schedular criteria for a 40 percent rating for 
degenerative disc disease at L5-S1 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1-4.14, 4.21, 4.40-4.46, 4.71a, 
Diagnostic Codes 5289, 5292, 5293 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
requested assistance to the veteran by VA has been provided 
as required by law.  On November 9, 2000, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475, 114 Stat. 2096, 2096-2100 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126), which 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The law affects this claim because it was pending on the date 
of enactment of the new law.  The Board initially finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue of 
entitlement to an increased rating for a low back disability 
(degenerative disc disease at L5-S1) has been obtained.  The 
evidence includes VA treatment records, and a VA orthopedic 
examination in September 2000 with an October 2000 addendum, 
which included a thorough review of the history and claims 
file, recorded the veteran's complaints, entered examination 
findings, including neurological findings and range of motion 
testing with notation of pain and symptoms, X-ray examination 
and CT scan reports, diagnostic impression, and medical 
opinion regarding the effect of factors which additionally 
limit function.  The Board finds the September 2000 VA 
examination, with October 2000 addendum, to be thorough and 
adequate for rating purposes.  The Board does not know of any 
additional relevant evidence which is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  The Board also finds that requirements 
regarding notice which must be provided to the veteran 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) have been satisfied by 
the letters, statement of the case, and supplemental 
statements of the case which were provided to the veteran by 
the RO, and the June 2000 Board Remand.

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991), the Board has reviewed the veteran's 
service medical records and all other evidence of record 
pertaining to the history of the veteran's increased rating 
claim.  The Board has found nothing in the historical record 
which would lead to a conclusion that the current evidence on 
file is inadequate for proper rating purposes.  

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  See 38 C.F.R. § 4.10.  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

Although the history of a disability must be considered, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Documents created in proximity to the 
recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). 

The Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  However, in determining a rating for a disability, 
the Board may only consider those factors which are included 
in the rating criteria provided by regulations for rating 
that disability.  To do otherwise would be legal error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  The 
Board's selection of a diagnostic code may not be set aside 
as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

When a rating of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Diagnostic Code 5292 provides that moderate limitation of 
motion of the lumbar spine warrants a 20 percent rating.  
Severe limitation of motion of the lumbar spine warrants a 40 
percent rating, the maximum schedular rating.  38 C.F.R. § 
4.71a.

Diagnostic Code 5293 provides that recurring attacks of 
severe intervertebral disc syndrome with (more than little) 
intermittent relief warrants a 40 percent rating.  Pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, warrants a 60 percent 
rating is rating.  38 C.F.R. § 4.71a.  

Service connection for degenerative disc disease at L5-S1 has 
been in effect since May 1, 1990, with a 20 percent 
disability rating assigned effective from that date.  In 
August 1996, the veteran submitted a claim for increased 
rating for his low back disability, indicating that it was 
very difficult for him to sit for long periods of time or 
travel in an automobile for any distance.  He is now 
contending that his degenerative disc disease at L5-S1 has 
increased in severity, including worsened low back pain in 
the morning, which improves with activity, and worsened at 
the end of the day, which improves with rest, radicular pain 
down both posterior thighs, occasional numbness and tingling 
in the right foot, cramping in both calves, which improves 
with rest, and weakness and fatigue with activities, for 
which he takes medication. 

An April 1991 VA X-ray report, read by an M.D., revealed 
degenerative spondylolysis of the lower lumbar spine, 
particularly severe at L5-S1.  

VA treatment records for the period from March 1995 through 
July 1995 do not reveal any complaints of, or treatment for, 
any low back problems.

During the orthopedic portion of that November 1996 
examination, by an M.D., slight stiffness on range of motion 
was noted in the spine.  Range of motion was found to be 90 
degrees of forward flexion; 40 degrees of backward extension; 
18 degrees of left lateral flexion, with pain down the left 
lateral leg; 22 degrees of right lateral flexion, with pain 
down the right lateral leg; 25 degrees of left rotation, with 
pain in the lower back; 30 degrees of right rotation, with 
pain in the lower back.  The examiner noted that the veteran 
"grimaced" on all of the motion activities.  The examiner 
noted that "range of motion produces pain."  The examiner 
also indicated that on palpation of the lower back at the 
lumbar spine area, which extended to the left and right 2 
inches, there could be a compression on the nerve from the 
degenerative disc disease, producing pain on motion.  The 
examiner noted that X-rays of the lumbosacral spine 
demonstrated probable degenerative disc disease at L4-5 and 
L5-S1.  The diagnosis was degenerative disc disease at L4-5 
and L5-S1.

At a VA compensation examination in September 2000, the 
veteran reported that he experienced: worsened low back pain 
in the morning, which improves with activity; worsened back 
pain at the end of the day, which improves with rest; 
radicular pain down both posterior thighs; occasional 
numbness and tingling in the right foot; cramping in both 
calves, which improves with rest; and weakness and fatigue 
with activities.  He reported that he had undergone physical 
therapy and took Tylenol for pain.  Physical examination in 
September 2000 revealed a slow and antalgic gait, ability to 
toe and heel walk with some difficulty, significant 
paraspinal tenderness and muscle spasm in the lower lumbar 
region, and ranges of motion as follows: forward flexion to 
85 degrees; backward extension to 10 degrees with a 
significant amount of pain; side to side bending (lateral 
flexion) to 10 degrees bilaterally with pain down both legs; 
rotation bilaterally to 20 degrees with reproduction of 
symptoms; straight leg raise testing positive bilaterally at 
approximately 70 degrees.  The deep tendon reflexes in both 
patellar tendons were 2+ and symmetrical, deep tendon 
reflexes in the Achilles tendons were 1+ and symmetrical 
bilaterally, and sensation to light touch was decreased on 
the right side in the distribution of L5 and S1.  The 
examiner noted that X-rays taken in 1996 revealed some 
degenerative disc disease at L4-L5 and L5-S1.  The VA 
examiner initially (September 2000 examination) assessed that 
the veteran's history and physical examination was consistent 
with spinal stenosis, although this had not been diagnosed in 
the past, and the examiner recommended X-ray and CT scan.  
With regard to functional impairment, the VA examiner opined 
that the veteran had functional impairment in the low back 
due to pain, limitation of motion, weakened movement, 
excessive fatigability, and incoordination, supported by 
visible behavior.  Based on a CT scan, in an October 2000 
addendum, the VA examiner concluded that the veteran did not 
have spinal stenosis (the same conclusion reached in a 
previous report).  The new X-rays were also interpreted as 
showing degenerative changes involving the disc spaces in the 
lumbar spine which had progressed. 

After a review of the record, the Board finds that the 
veteran's service-connected degenerative disc disease at L5-
S1 is productive of severe intervertebral disc syndrome with 
recurring attacks of symptoms compatible with sciatic 
neuropathy and with intermittent relief.  At the most recent 
VA examination in September 2000, the veteran complaints 
included worsened low back pain in the morning and at the end 
of the day, radicular pain down both posterior thighs, 
occasional numbness and tingling in the right foot, and 
cramping in both calves.  Clinical findings at that time 
included a slow and antalgic gait, significant paraspinal 
tenderness, muscle spasm in the lower lumbar region, positive 
straight leg raise testing, and slight limitation of motion 
of the lumbar spine.  Such findings are, in the Board's 
judgment, consistent with severe intervertebral disc 
syndrome.  As there is also evidence of intermittent relief 
from such symptomatology, the Board finds that an increased 
rating to 40 percent, but no more than 40 percent, is 
warranted under 38 C.F.R. § 4.71a, Code 5293.

The evidence does not demonstrate symptoms of degenerative 
disc disease analogous to more than severe intervertebral 
disc syndrome, which contemplates recurring attacks with 
(more than little) intermittent relief.  According to the 
veteran's own reporting, his morning low back pain improves 
with activity, the worsened back pain at the end of the day 
improves with rest, cramping in both calves (even assumed to 
be a symptom of service-connected low back disability) 
improves with rest.  While the veteran has some neurological 
deficits, for example, decreased sensation to touch in the 
distribution of L5 and S1, the evidence does not demonstrate 
persistent symptoms compatible with sciatic neuropathy; much 
of the veteran's symptomatology is associated with activity 
and is improved by rest.  There is no medical evidence of 
absent ankle jerks.  A rating in excess of 40 percent is not 
warranted because the veteran's service-connected 
degenerative disc disease at L5-S1 is not manifested by 
persistent symptoms compatible with sciatic neuropathy, or 
pronounced disability with little intermittent relief, as 
contemplated by a 60 percent rating under Diagnostic Code 
5293. 

The Board has also considered rating the veteran's service-
connected back disability under all potentially applicable 
diagnostic codes to determine if a higher rating is 
warranted.  The clinical evidence dated in recent years shows 
slight limitation of motion of the lumbar spine and, with 
consideration of pain and other symptoms, there is at least 
moderate limitation of motion.  The September 2000 
examination findings specifically included clinical findings 
of a significant amount of pain on extension, pain down both 
legs with lateral flexion, and reproduction of symptoms with 
rotation.  The VA examiner in September and October 2000 also 
offered the opinion that the veteran's low back disability 
manifested functional impairment as a result of pain, 
limitation of motion, weakened movement, excessive 
fatigability, and incoordination, and indicated that the 
veteran's symptoms were "fairly severe and could definitely 
impact his activities of daily living."  However, even 
assuming that the veteran has severe limitation of motion of 
the lumbar spine when such factors outlined in 38 C.F.R. 
§ 4.40 and 4.45 are fully considered, a 40 percent rating is 
the maximum evaluation allowed for limitation of motion of 
the lumbar spine under 38 C.F.R. § 4.71a, Code 5292.

Because the veteran's low back disability is not manifested 
by ankylosis of the lumbar spine, a rating under Diagnostic 
Codes 5286 or 5289 is not appropriate.  The Board finds that, 
when such factors outlined in 38 C.F.R. § 4.40 and 4.45 are 
fully considered, the additional limitation of motion of the 
lumbar spine due to these factors is not to a degree that 
approaches ankylosis or complete immobility of the lumbar 
spine.  The clinical evaluations in recent years have shown 
that the veteran has a significant amount of motion of that 
segment of the spine.

In rating the veteran's service-connected back disability, 
the Board has attributed all low back symptomatology 
indicated by the evidence of record to the veteran's service-
connected degenerative disc disease at L5-S1.  The Board 
notes that the September 2000 VA examination report 
attributed some of the symptomatology to what was thought to 
be non-service-connected spinal stenosis, although the 
October 2000 addendum reflects that the diagnosis of spinal 
stenosis was not confirmed by CT scan.  The Board also notes 
that the VA examiner in September and October 2000 indicated 
that it was "very difficult to say" if the veteran's 
neurological deficits were part of the service-connected 
degenerative disc disease at L5-S1.  Because the medical 
evidence does not clearly distinguish such symptomatology, 
the Board is precluded from differentiating between service-
connected low back disability and non-service-connected 
disability.  The Board is precluded from differentiating 
between symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so, although the Board may not 
ignore such distinctions where they appear in the medical 
record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  

Finally, with respect to the assignment of a higher rating on 
an extraschedular basis, the Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2000).  In this regard, the Board has 
considered the history of the veteran's back disability, the 
current clinical manifestations, and the effect this 
disability may have on the earning capacity of the veteran 
under 38 C.F.R. §§ 4.1 and 4.2, and finds that there has been 
no showing by the veteran that his service-connected back 
disability has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  The evidence reflects that the veteran is 
working as a security guard, and has sought some physical 
therapy for his back, but has not been hospitalized for his 
back disability, and has not alleged that he has missed any 
time from work due to his back disability.  While the veteran 
has some functional impairment in the low back, such 
symptomatology is well contemplated by the schedular rating 
of 40 percent, which encompasses severe recurring attacks of 
symptoms with intermittent relief and severe limitation of 
motion.  In the absence of such factors of marked 
interference with employment or frequent periods of 
hospitalization associated with service-connected back 
disability, the Board finds that the criteria for submission 
for assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2000) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  








ORDER

A 40 percent rating for degenerative disc disease at L5-S1 is 
granted, subject to the governing criteria regarding the 
payment of monetary awards. 


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

